Exhibit 10.1 TALON THERAPEUTICS, INC. 400 Oyster Point Boulevard, Suite 200 South San Francisco, CA 94080 July 16, 2013 Hand Delivered Personal and Confidential Craig W. Carlson 44 20 th Avenue San Francisco, CA 94121 Re: Separation Agreement and Release Dear Craig: As we have discussed with you, your employment with Talon Therapeutics, Inc. (the “Company”) will end effective upon the closing of the transactions contemplated by the Stock Purchase Agreement dated July 16, 2013 (the “Purchase Agreement”), among the Company, Spectrum Pharmaceuticals, Inc. and Eagle Acquisition Merger Sub, Inc. The purpose of this Separation Agreement and Release letter (“Agreement”) is to set forth the severance pay and benefits to which you are entitled under your Employment Agreement with the Company dated February 5, 2010, as amended from time to time (your “Employment Agreement”), in exchange for your agreement to the terms and conditions of this Agreement as required by your Employment Agreement. By your signature below, you agree to the following terms and conditions: 1.
